   Case: 1:19-cv-08454 Document #: 141 Filed: 06/02/21 Page 1 of 2 PageID #:2345




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


SECURITIES AND EXCHANGE COMMISSION, :
                                           :
         Plaintiff,                        :
v.                                         :
                                           :             Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.            :
(dba THE INCOME STORE)                     :
                                           :
and                                        :
                                           :
KENNETH D. COURTRIGHT, III,                :
                                           :
         Defendants.                       :
                                           :
__________________________________________

     NOTICE OF WITHDRAWAL OF PLAINTIFF’S MOTION FOR SUBSTITUTE
             SERVICE ON EIN CAP, INC. AND BMF CAPITAL, LLC

       Plaintiff, Melanie E. Damian as Receiver of Today’s Growth Consultant, Inc. (dba “The

Income Store”), hereby provides withdrawal of Plaintiff’s Motion for Substitute Service on Ein

Cap, Inc. and BMF Capital, LLC [ECF 140]. The Motion was inadvertently filed in this matter

instead of the Ancillary Proceeding.
   Case: 1:19-cv-08454 Document #: 141 Filed: 06/02/21 Page 2 of 2 PageID #:2346




DATED: June 2, 2021.                                Respectfully submitted,
                                                     /s/Kenneth Dante Murena
                                                    Kenneth Dante Murena, Esq.
                                                    Florida Bar No. 147486
                                                    DAMIAN & VALORI LLP
                                                    1000 Brickell Avenue, Suite 1020
                                                    Miami, Florida 33131
                                                    Telephone: (305) 371-3960
                                                    Facsimile: (305) 371-3965
                                                    Email: kmurena@dvllp.com

                                                    Counsel for Melanie E. Damian,
                                                    Court-Appointed Receiver

                                                     General Admission to the
                                                     Northern District of Illinois

                                                     and

                                                     Kevin B. Duff (kduff@rdaplaw.net)
                                                     Ill. Bar No. 6210491
                                                     Rachlis Duff & Peel, LLC
                                                     542 South Dearborn Street, Suite 900
                                                     Chicago, Illinois 60605
                                                     Telephone: (312) 733-3950

                                                     Counsel for Melanie E. Damian,
                                                     Court-Appointed Receiver

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of June 2021, a true and correct copy of the foregoing

document was served on all counsel of record via CM/ECF.

                                                     /s/Kenneth Dante Murena
                                                     Kenneth Dante Murena, Esq.
                                                     Florida Bar No. 147486


                                                     General Admission to the
                                                     Northern District of Illinois




                                               2
